IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30920



ANGELA WILLIAMS

          Plaintiff - Appellant

     v.

H U B ENTERPRISES, INC; ADVANCED INSURANCE ADMINISTRATION

          Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-1541
                       --------------------
                          August 14, 2000

Before KING, Chief Judge, and REYNALDO G. GARZA and PARKER,
Circuit Judges.

PER CURIAM:*

     The district court correctly granted summary judgment for

defendant-appellee Advanced Insurance Administration, Inc., but

erred in granting summary judgment for the defendant-appellee HUB

Enterprises, Inc.   The record permits only one conclusion and

that is that HUB, in its capacity as the administrator under the

HUB employee benefit plan, abused its discretion in denying

plaintiff-appellant Angela Williams’ claim.   See Vega v. National


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Life Ins. Services, Inc., 188 F.3d 287 (5th Cir. 1999).   The

district court should, therefore, have entered summary judgment

on liability for Williams.

     The district court’s judgment in favor of Advanced Insurance

Administration, Inc. is AFFIRMED.   The district court’s judgment

in favor of HUB Enterprises, Inc. is REVERSED and the case is

remanded with instructions to enter judgment on liability for the

plaintiff-appellant, Angela Williams, and to determine damages

and whether Williams is entitled to attorney’s fees.   Each party

shall bear its own costs.